[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION CT Page 5270
This is a Motion to Dismiss in which the defendant claims the State can not prove Operation of the vehicle in question.
At a hearing on May 5th, 1997, Trooper Kewer of the Connecticut State Police testified that on August 27th, 1996, at approximately 1:20 a.m. in the town of Groton, he came upon the defendant's car in a rest area of inter-state 95. The defendant was the only vehicle in the rest area and the defendant was the only individual in the vicinity. The defendant was seated in the driver's seat of his vehicle. The keys to the car were in the ignition and upon questioning by the Trooper admitted that he was operating the vehicle. The defendant also admitted that he was operating an unregistered motor vehicle and that his right to operate was under suspension.
The court choses to credit the testimony of the Trooper. There is no other logical conclusion except that the defendant was the operator of the motor vehicle.
The motion to dismiss is denied.
O'Keefe, J.